Citation Nr: 1505747	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-19 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ankle pain, claimed as tendonitis, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to a compensable initial rating for service-connected allergic rhinitis prior to May 14, 2014, and in excess of 10 percent from that date.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs




ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1983 to July 2007, to include service in the Southwest Asia theater of operations from January to March of 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in which the RO granted service connection for hypertension and assigned a 10 percent disability rating effective August 1, 2007.  The RO also granted service connection and assigned initial noncompensable ratings for right knee chondromalacia, right shoulder impingement syndrome, superficial sensory neuropathy of the left forearm, allergic rhinitis with history of acute recurrent sinusitis, benign positional vertigo, benign inclusion cyst of the right upper arm, and residual scars on the left lower abdomen from lipoma removal and umbilical hernia repair, effective August 1, 2007.  In addition, the RO denied service connection for temporomandibular joint (TMJ) syndrome, iliotibial band (ITB) syndrome, stress fractures of the right tibia, right ankle tendonitis, bilateral plantar fasciitis, and disability manifested by dry eyes status post bilateral PRK.  

In March 2008, the Veteran filed a Notice of Disagreement in which he disagreed with the decision to assign noncompensable disability ratings for right knee chondromalacia, right shoulder impingement syndrome, benign positional vertigo, allergic rhinitis, benign inclusion cyst of the right upper arm, and superficial sensory neuropathy of the left forearm.  The Veteran also disagreed with the denial of service connection for left shoulder impingement/bursitis, stress fractures of the right tibia, right ankle tendonitis, bilateral plantar fasciitis, ITB syndrome, disability manifested by dry eyes status post bilateral PRK, and TMJ syndrome.

In a September 2008 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and resolved ITB syndrome and assigned a 10 percent and 0 percent disability ratings, respectively, effective August 1, 2007; however, it continued denying a compensable disability rating for right shoulder impingement syndrome and right knee chondromalacia, as well as, service connection for left shoulder impingement/bursitis and right ankle tendonitis.  The RO also denied service connection for joint pain/left shoulder, sleep apnea and right arm skin nodules (claimed as dermatological condition) as due to exposure to environmental hazards of the Gulf War.

In March 2009, the RO issued a Statement of the Case as to the appeal seeking compensable disability ratings for right knee chondromalacia, right shoulder impingement syndrome, superficial sensory neuropathy of the left forearm, allergic rhinitis with history of recurrent acute sinusitis, benign positional vertigo, and benign inclusion cyst on the right upper arm, as well as service connection for left shoulder impingement/bursitis, stress fractures of the right tibia, right ankle tendonitis, bilateral plantar fasciitis, ITB syndrome, disability manifested by dry eyes status post bilateral PRK, and TMJ syndrome.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.

In his May 2009 substantive appeal, the Veteran indicated that he concurred with the decisions related to the benign inclusion cyst of the right upper arm and superficial sensory neuropathy of the left forearm.  Thus, those issues are not on appeal to the Board.  He also stated that he was seeking "the maximum rating allowed" for ITB syndrome.

In a December 2011 rating decision, the RO granted service connection for TMJ syndrome and left shoulder impingement/bursitis, representing a full grant of the benefit sought on appeal for those disabilities.  The RO also granted initial 10 percent ratings for benign positional vertigo, right shoulder impingement, right knee chondromalacia, superficial sensory neuropathy of the left forearm, and ITB syndrome effective August 1, 2007.  Simultaneously, a Supplemental Statement of the Case was issued on the remaining issues on appeal.

The Veteran's appeal was previously before the Board in July 2012, at which time it rendered a decision granting service connection for dry eye syndrome (claimed as dry eye due to PRK), denying service connection for stress fractures of the right tibia, granting a 30 percent disability rating for service-connected benign positional vertigo, and denying disability ratings in excess of 10 percent for service-connected right shoulder impingement syndrome and right knee chondromalacia.  In addition, the Board remanded the issues of service connection for right ankle pain (claimed as tendonitis) and bilateral plantar fasciitis, as well as, for a compensable disability rating for allergic rhinitis with history of acute recurrent sinusitis.  The Board, having found the May 2009 statement a Notice of Disagreement for a higher initial disability rating for ITB syndrome, remanded that issue to the RO for issuance of a Statement of the Case.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  

In May 2013, a Statement of the Case was issued as to the issue of entitlement to a disability rating higher than 10 percent for service-connected ITB syndrome.  The Veteran failed to file a timely substantive appeal.  Consequently, the Board has no jurisdiction to consider that issue.

In September 2014, the RO in Philadelphia, Pennsylvania (which now has jurisdiction over the Veteran's claims file due to a change in his address), issued a rating decision in which it granted service connection for bilateral plantar fasciitis.  Consequently the benefit sought on appeal has been fully granted and that issue is no longer before the Board.  In addition, the RO granted service connection for sinusitis and evaluated it as 10 percent disabling effective August 1, 2007, as well as granting an increased disability rating to 10 percent for service-connected allergic rhinitis.  As discussed in more detail in the Remand portion of this decision, the Board finds that due process requirements necessitate remanding these issues.

Finally, the Board notes that the RO addressed the issue of service connection for a right ankle disorder in a September 2014 Supplemental Statement of the Case, which continued the previous denial of this claim.  The prior remand requested that the Veteran be sent a letter requesting he identify any private physicians who have treated him for his right ankle pain and provide releases for VA to obtain those records.  A letter was sent to the Veteran in June 2013; however, the Veteran failed to reply to that request for information.  In addition, a VA examination was provided to the Veteran in May 2014 that complies with the remand request.  Consequently, at this time, the Board finds that the prior remand has been substantially complied with; therefore, the Board may proceed forward with adjudicating this claim without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issues of increased disability ratings for sinusitis and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ankle pain has not manifested to a compensable degree.

2.  The Veteran is not diagnosed as having a right ankle disability.



CONCLUSION OF LAW

Service connection for right ankle pain (claimed as tendonitis) is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317, 4.17a, Diagnostic Codes 5270 and 5271 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in July 2007, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  He was told it was his responsibility to support the claim with appropriate evidence and was given the regulations applicable to VA's duty to notify and assist.  The Veteran submitted evidence in connection with his claim demonstrating that he has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examinations on his claim in July 2007, August 2010 and May 2014.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran has claimed, however, that his ankle pain is due to an undiagnosed illness.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. §  1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multi-symptom illness include, but are not limited to:  (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

The symptoms must be manifest to a degree of 10 percent or more by December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of an analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

In summary, service connection based on an undiagnosed illness requires that a Persian Gulf veteran (1) exhibits objective indications; (2) of a chronic disability such as those listed in 38 C.F.R. § 3.317(b); (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).  In the case of claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Id. at 8-9.  Although VA does not generally grant service connection for symptoms alone, 38 C.F.R. § 3.317 permits, in some circumstances, service connection for signs or symptoms that are objective indications of chronic disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Additionally, where a physician is unable to attribute a disability to a known clinical diagnosis, and there are conflicting findings, VA must resolve the issue on the basis of all medical evidence of record.  See Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6662 (Feb. 3, 1995) ("Undiagnosed Illnesses").  Purely subjective symptoms may establish a basis for a valid claim only where there is some objective indication of the presence of a chronic disability attributable to an undiagnosed illness.  See Undiagnosed Illnesses, 60 Fed. Reg. at 6662.  Objective indications include medical findings, time lost from work, evidence of medical treatment of the symptoms, evidence affirming changes in a veteran's appearance, physical abilities, and mental or emotional attitude, and lay statements.  See Undiagnosed Illnesses, 60 Fed. Reg. at 6663.  Lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that:  (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Turning to the evidence of record, service records confirm that the Veteran served in Kuwait from January through March of 1991.  Consequently, he is a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.

Service treatment records do not show any complaints of right ankle pain or injury until August 2001.  At that time, the Veteran was seen in sick call with a complaint of right ankle pain for two weeks. He denied a history of trauma.  The assessment was peroneus longus tendonitis.  He was to follow up in two weeks; however, there is no record that he was seen again for continued complaints of right ankle pain throughout the remainder of his service.  At his separation examination in March 2007, the Veteran did not report any complaints of right ankle pain nor were any abnormalities of the right ankle noted on examination.

On VA examination in July 2007, however, the Veteran reported having "discomfort" in the right ankle since 2004 without any specific antecedent trauma.  Physical examination of the right ankle did not demonstrate localized tenderness, swelling, deformity or instability.  Range of motion was 20 degrees dorsiflexion and 40 degrees plantar flexion.  There was no pain noted during range of motion.  There was no loss of motion on repeated maneuvers times three.  Anterior-posterior drawer sign was negative.  X-ray of the right ankle was negative for any abnormalities.  The assessment was "clinically normal right ankle examination."  The examiner further noted that there was no evidence of any musculoskeletal limitation from the right ankle impairment either due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination or flare-up.  There was no evidence of adverse impact on activities of daily living, personal grooming, hygiene, transportation or his current occupation.

In July 2008, the Veteran underwent a VA Gulf War Guidelines examination at which he reported having recurrent pain in both shoulders, the right hip, the right knee and the right ankle.  It was noted that no etiology had been established for his right shoulder, right knee or left ankle; however, in the past, he had been diagnosed to have left shoulder bursitis and iliotibial band syndrome for his right hip.  The Veteran denied that the pain is incapacitating, prevents him from functioning and performing his daily activities, or prevents him from being employed.  No weakness, fatigability, decreased endurance, incoordination or flare-ups were claimed.  On physical examination, it was noted that he had a normal gait and posture.  On examination of the right ankle, there was no tenderness to palpation, swelling or deformity.  Range of motion was 20 degrees of dorsiflexion and 50 degrees of plantar flexion.  No pain, weakness, fatigability, decreased endurance or incoordination was noted.  There was no pain with repetitive motion.  The assessment was recurrent right ankle pain - no etiology established.  Significantly, however, the Veteran did not report nor did the examiner note the prior in-service injury to the right ankle.

The Veteran underwent a VA joints examination in August 2010, at which time he reported an in-service injury to the right ankle in which he stepped down from a truck and felt shooting pain in his right ankle for which he went to sick call and was placed on light duty.  He related, however, that the onset was in 1998 rather than 2001.  Summary of symptoms indicates the Veteran reported giving way, instability, pain, stiffness, weakness, incoordination and tenderness.  He reported he was able to walk one to three miles.  On physical examination, his gait was noted to be normal.  There was no evidence of abnormal weight bearing.  Physical examination of the right ankle demonstrated no instability or tendon abnormality.  On range of motion testing, there was no objective evidence of pain with active motion.  Dorsiflexion was to 20 degrees.  Plantar flexion was to 40 degrees.  There was no objective evidence of pain or additional limitations following repetitive motion.  X-rays of the right ankle did not demonstrate any abnormalities.  The assessment was normal right ankle (exam and X-ray findings normal).  

The Board remanded this claim in July 2012 to obtain a new VA examination finding the Veteran's claims file was not before the VA examiners in July 2008 and August 2010.  The Veteran underwent a new VA examination in May 2014.  The Veteran had subjective complaints of right ankle pain, which is constant.  He dated his right ankle pain back to his entry into the military.  It was noted that he was seen for right ankle pain while in the military in August 2001 and was diagnosed with tendonitis and treated conservatively with light duty, no impact PT and Tylenol.  This condition cleared and the Veteran returned to active duty with discharge in 2007.  The exit examination dated May 10, 2007 was negative for any ankle condition.  On physical examination, range of motion of the right ankle measured 45 degrees of plantar flexion and 20 degrees of dorsiflexion without objective evidence of painful motion.  There was no additional limitation with repetitive motion.  Muscle strength was 5/5.  There was no instability.  The assessment was peroneous longus tendonitis, resolved without residuals.  

Consequently, the medical evidence of record merely demonstrates the Veteran's subjective complaints of pain in the right ankle without objective evidence of any right ankle disorder.  Usually, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran, however, has claimed that service connection is warranted for his right ankle pain as due to an undiagnosed illness.  However, an undiagnosed illness is an exception to that rule so long as there is objective signs and symptoms.  The Board acknowledges that the Veteran's subjective report of pain in his right ankle is competent evidence of objective signs of illness.  See Gutierrez, 19 Vet. App. at 8-9.

The Board finds, however, that the evidence fails to demonstrate that the Veteran's right ankle pain has manifested to a compensable degree.  

Limitation of motion of the ankle is evaluated using Diagnostic Codes 5270 and 5271.  Under Diagnostic Code 5271, an ankle with moderate limited motion warrants a 10 percent evaluation.  An ankle with marked limited motion warrants a maximum 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  In order to warrant the assignment of a 30 percent disability evaluation, there would have to be ankle ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Normal range of motion of the right ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  

In evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The evidence demonstrates that the Veteran has had essentially full range of motion of the right ankle.  Consequently, there is no evidence of ankyloses of the right ankle such that evaluation under Diagnostic Code 5270 is warranted.  Furthermore, the evidence fails to demonstrate that there is moderate limited motion warranting a 10 percent disability rating under Diagnostic Code 5271.  At most, plantar flexion was limited to no less than 40 degrees, only a 5 degree deficit.  In addition, there was no objective evidence of painful motion including after repetitive motion.  Moreover, except for at the August 2010 VA examination, the Veteran denied having weakness, fatigability, decreased endurance, incoordination or flare-ups of pain.  Although at the August 2010 VA examination he reported having giving way, instability, pain, stiffness, weakness, incoordination and tenderness in the right ankle, the examination failed to show objective evidence to support these subjective complaints.  The Board, therefore, finds that the evidence does not support finding that the DeLuca factors warrant assigning a compensable disability rating.  

As the Veteran's right ankle pain has not manifested to a compensable degree, the Board finds that the preponderance of the evidence is against finding that service connection is warranted for the Veteran's right ankle pain as due to an undiagnosed illness.  

Service connection for the Veteran's right ankle pain is also not warranted on a direct or presumptive basis because the medical evidence fails to establish a cause for it.  Although the service treatment records indicate the Veteran was treated for peroneus longus tendonitis in August 2001, none of the subsequent medical evidence provides a current diagnosis for what is causing the Veteran's subjective complaints of pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Consequently, for direct or presumptive service connection purposes, the Veteran does not have a current disability for which service connection may be granted.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The evidence does not establish the existence of a current compensable right ankle disability that is either related to his military service or due to an undiagnosed illness.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ankle pain, claimed as tendonitis, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, is denied.


REMAND

The Board finds that remand of the issues of entitlement to increased disability ratings for service-connected sinusitis and allergic rhinitis is warranted to comply with due process requirements.

The RO's September 2014 rating decision states that service connection for sinusitis is granted with an evaluation of 10 percent effective August 1, 2007.  The Board finds, however, that service connection had previously been established for sinusitis as part of the initial grant of service connection for "allergic rhinitis with history of recurrent acute sinusitis" in the September 2007 rating decision.  This construal is supported by the fact that the RO gave an effective date of August 1, 2007, the first day after the Veteran's discharge from service.  Thus, the September 2014 rating decision did not actually grant service connection for sinusitis, but granted a separate 10 percent rating for this disability apart from the allergic rhinitis, which the RO also granted a separate 10 percent disability rating effective May 14, 2014.  Since that decision did not grant the maximum benefit under the law for either issue, the Board finds that the Veteran's claims remain in controversy.  See AB v. Brown, 6 Vet. App. 3, 38 (1992).  

Having so found, the Board notes that a Supplemental Statement of the Case as to these issues should have been issued to the Veteran prior to his appeal being returned to the Board.  The September 2014 Supplemental Statement of the Case did not address them.  Thus remand is necessary to meet this due process requirement before the Board can proceed to a final adjudication of these issues.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

Issue a Supplemental Statement of the Case to the Veteran and his representative as to the issues of increased disability ratings for service-connected sinusitis and allergic rhinitis.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


